Case 2:19-cv-02149-JCM-BNW Document4 Filed 12/27/19 Page 1 of 10

NICHOLAS M. PORRAS (Nevada Bar No. 12849)

nick@porraslegal.com
LAW OFFICE OF NICHOLAS M. PORRAS, P.A.

201 West Liberty, Suite 207
Reno, NV 89501

Tel: (775) 525-9246

Fax: (888) 688-4875

JOHN C. DISTASIO (Pro Hac Vice forthcoming)

JDistasio@ForThePeople.com
MORGAN & MORGAN, TAMPA, P.A.

201 N. Franklin Street, 7” Floor
Tampa, FL 33602

Tel: (813) 223-5505

Fax: (813) 257-0571

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
LAS VEGAS DIVISION
MILISSA JONES,
Plaintiff, - CASENO., 2:19-cv-02149-JCM-BNW

Vv.

ARIVO ACCEPTANCE, LLC
d/b/a ARIVO,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL
COMES. NOW, Plaintiff, Milissa Jones, by and through the undersigned counsel,
and sues Defendant, ARTVO ACCEPTANCE, LLC, and in support thereof respectfully
alleges’ violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seg.

(“TCPA”).
Case 2:19-cv-02149-JCM-BNW Document4 Filed 12/27/19 Page 2 of 10

INTRODUCTION

1. The TCPA was enacted to prevent companies like Defendant from
invading American citizen’s privacy and to prevent abusive “robo-calls.”

2. “The TCPA is designed to protect individual consumers from receiving
intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740
(2012). |

3. “Senator Hollings, the TCPA’s sponsor, described these. calls as ‘the
scourge of modern civilization, they wake us up in the morning; they interrupt our dinner
at night; they force the sick and elderly out of bed, they hound us until we want to rip the
telephone out of the wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably
intended to give telephone subscribers another option: telling the autodialers to simply
stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242, 1256 ( 11" Cir. 2014).

4. According to the Federal Communications Commission (FCC),
“Unwanted calls are far and away the biggest consumer complaint to the FCC with over
200,000 complaints each year — around 60 -percent of all the complaints...Some private
analyses estimate that U.S. consumers received approximately 2.4 billion robocalls per
month in 2016.” https://www.fcc.gov/about-fcc/fcc-initiatives/fecs-push-combat-
robocalls-spoofing. |

JURISDICTION AND VENUE

 

5. Jurisdiction and venue for purposes of this action are appropriate and
conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

violations of the TCPA.
Case 2:19-cv-02149-JCM-BNW Document4 Filed 12/27/19 Page 3 of 10 —

6. Subject matter jurisdiction, federal question jurisdiction, for purposes of
this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the
district courts shall have original jurisdiction of all civil actions ‘arising under the
Constitution, laws, or treaties of the United States; and this action involves violations of |
AT U.S.C. § 227(b)(1)(A)(iii). See Mims y. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)
and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (1 1" Cir. 2014).

7. The alleged violations described herein occurred in Clark County, Nevada.
Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is
the judicial district in which a substantial part of the events or omissions giving rise to
this action occurred. .

FACTUAL ALLEGATIONS .

8. Plaintiff is a natural person, and citizen of the State of Nevada, residing in
the city of Las Vegas, Clark County. |

9. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755
F. 3d 1265 (11 Cir. 2014) and Osorio v. State Farm Bank, FSB. 746-F.3d 1242 (11
Cir. 2014).

10. Defendant is a corporation with its principal place of business located at
111 E. Broadway, Suite 900, Salt Lake City Utah 84111 and which conducts business in
the State of Nevada.

11. Defendant called Plaintiff approximately 500 times in an attempt to collect

a disputed debt on a consumer loan.
Case 2:19-cv-02149-JCM-BNW Document4 Filed 12/27/19 Page 4 of 10

12. Some or all of the calls Defendant made to Plaintiff's cellular telephone
number were made using an “automatic telephone dialing system” which has the capacity
to store or produce telephone numbers to be called, using a random or sequential number
generator (including but not limited to a predictive dialer) or an artificial or prerecorded
voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter
“autodialer calls”). Plaintiff will testify that she knew it was an autodialer because of the
vast number of calls she received and because she heard a pause when she answered her
phone before a voice came on the line and/or she receoved prerecorded messages from

Defendant.

13. Plaintiff believes the calls were made using equipment which has the
capacity to store numbers to be called and to dial such numbers automatically.

14. _ Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number (321) ***-2758, and was the called party and recipient of Defendant’s calls.

15. Defendant placed an exorbitant: number of automated calls to Plaintiff's
cellular telephone (321) #42758 in an attempt to collect on a consumer loan.

16. | On several occasions over the last four (4) years, Plaintiff instructed
Defendant’s agent(s) to stop calling its cellular telephone.

17. In or about December 2018, Plaintiff communicated with Defendant from
her aforementioned cellular telephone number and instructed Defendant’s agent to cease

calling.
Case 2:19-cv-02149-JCM-BNW Document4 Filed 12/27/19 Page 5 of 10

18. Despite this clear and unequivocal request for the calls to stop, Defendant
continued to bombard Plaintiff’s cellular telephone number with automated calls dialed
by its automatic telephone dialing system that same day and every day following it.

19. Plaintiff went on to again demand that the calls stop on several occasions;
however the calls continued.

20.  Inor about January 2019, Plaintiff answered a call from Defendant to her _
aforementioned cellular telephone number. Plaintiff spoke to an agent/representative of
Defendant and informed the agent/representative that the calls to her cellular telephone
were harassing and demanded that they cease calling her cellular telephone number.

21. In or about February 2019, Plaintiff answered a call from Defendant to her
aforementioned cellular telephone number. Plaintiff spoke to an agent/representative of
Defendant and informed the agent/representative that the calls to her cellular telephone
were harassing and demanded that they cease calling her cellular telephone number.

22. In or about March 2019, Plaintiff answered a call from Defendant to her
aforementioned cellular telephone number. Plaintiff spoke to. an agent/representative of
Defendant and informed the agent/representative that the calls to her cellular telephone
were harassing and demanded that they cease calling her cellular telephone number.

23. Each subsequent call Defendant made to Plaintiff's aforementioned
cellular telephone was done so without the “express consent” of Plaintiff.

24. Each subsequent call Defendant made to Plaintiff's aforementioned

cellular telephone was knowing and willful.
Case 2:19-cv-02149-JCM-BNW Document 4 Filed 12/27/19 Page 6 of 10

25. Despite clearly and unequivocally revoking any consent Defendant may
have believed they had to call Plaintiff on her cellular telephone, Defendant continues to
place automated calls to Plaintiff.

26. — Plaintiff’s numerous conversations with Defendant’s agent/representative
over the telephone wherein she demanded a cessation of calls was in vain as Defendant
continues to bombard her with automated calls unabated.

.27. Defendant intentionally ‘harassed and abused Plaintiff on numerous
occasions by calling several times during one day, and on back to back days, with such
frequency as can reasonably be expected to harass.

28. ~° Defendant has a corporate policy to use an automatic telephone dialing
system or a pre-recorded or artificial voice to individuals just as they did to Plaintiff's
. cellular telephone in this case. |

29. Defendant has a corporate policy to use an automatic telephone dialing
system or a pre-recorded. or artificial voice, just as they did to the Plaintiff's cellular
telephone in this case, with no way for the consumer, or Defendant, to remove the
number.

30.  Defendant’s corporate policy is structured so as to continue to call
individuals like Plaintiff, despite these individuals explaining to Defendant they do not
wish to be called.

31. Defendant has numerous other federal lawsuits pending against them

alleging similar violations as stated in this Complaint.
Case 2:19-cv-02149-JCM-BNW Document4 Filed 12/27/19 Page 7 of 10

32. Defendant has numerous complaints against it across the country asserting
that its automatic telephone dialing system continues to call despite being requested to
stop.

33. Defendant has had numerous complaints against it from consumers across
the country asking to not be called, however Defendant continues to call these
individuals. .

34. Defendant's corporate policy provided no means for Plaintiff to have
Plaintiff’ s number removed from Defendant call list. |

35. Defendant has a corporate policy to harass and abuse individuals despite
actual knowledge the called parties do not wish to be called.

36. Not one of Defendant’s telephone calls placed to Plaintiff were for
“emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

37. Defendant willfully and/or knowingly violated the TCPA with respect to |
Plaintiff.

38. From each and every call placed without express consent by Defendant to
Plaintiffs cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion
upon its right of seclusion.

39, From each and every call without express consent placed by Defendant to-
Plaintiff's cell phone, Plaintiff suffered the injury of the occupation of her cellular
telephone line and cellular phone by unwelcome calls, making the phone unavailable for

legitimate callers or outgoing calls while the phone was ringing from Defendant call.
Case 2:19-cv-02149-JCM-BNW Document4 Filed 12/27/19 Page 8 of 10

40. From each and every call placed without express consent by Defendant to
Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time.
For calls she answered, the time she spent on the call was unnecessary as she repeatedly
asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to
unlock the phone and deal with missed call notifications and call logs that reflect the
unwanted calls. This also impaired the usefulness of these features of Plaintiff's cellular
phone, which are designed to inform the user of important missed communications.

41. Each and every call placed without express consent by Defendant to
Plaintiff's cell phone was an injury in the form of a nuisance and annoyance to the
Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of
answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the
phone and deal with missed call notifications and call logs that reflected the unwanted
‘calls. This also impaired the usefulness of these features of Plaintiff's cellular phone,
which are designed to inform the user of important missed communications.

42. Each-and every call placed without express consent ‘by Defendant. to
Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff's cell
phone’s battery power.

43. Each and every call placed without express consent by Defendant to
Plaintiffs cell phone where a voice message was left which occupied space in Plaintiff s

phone or network.
Case 2:19-cv-02149-JCM-BNW Document4 Filed 12/27/19 -Page 9 of 10

44, Each and every call placed without express consent by Defendant to
Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff's chattel, namely her
cellular phone and her cellular phone services.

45. As aresult of the calls described above, Plaintiff suffered an invasion of
privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,
nervousness, embarrassment, distress and aggravation.

COUNTI

 

(Violation of the TCPA)

46. Plaintiff fully incorporates and realleges paragraphs 1 through 45 as if
fully set forth herein. |

47. Defendant willfully violated the TCPA with respect to Plaintiff,
specifically for each of the auto-dialer calls made to Plaintiff's cellular telephone after
Plaintiff notified Deféndant that Plaintiff wished for the calls to stop

48, Defendant repeatedly placed non-emergency telephone calls to Plaintiff's.
cellular telephone using an automatic telephone dialing system or prerecorded or artificial |
voice without Plaintiff's prior express consent in violation of federal law, including 47
U.S.C § 227(b)(1)(A) (aii).

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against Defendant for statutory damages, punitive damages, actual
damages, treble damages, enjoinder from further violations of these parts and any other

such relief the court may deem just and proper.
Case 2:19-cv-02149-JCM-BNW Document 4 Filed 12/27/19 Page 10 of 10

Respectfully submitted,

/s/ Nicholas M. Porras

Nicholas M. Porras, Esq.

Nevada Bar #: 12849

The Law Offices of Nicholas M. Porras, P.A.
201 West Liberty Street, Suite 207

Reno, NV 89501

Tele: (775) 525-9246

Fax: (888).688-4975

nick@porraslegal.com

Attorneys for Plaintiff

 

/s/ John C. Distasio

John C. Distasio, Esq.

Florida Bar No.: 96328

Morgan& Morgan, Tampa, P.A.
201 North Franklin Street, 7" Floor
Tampa, FL 33602

Tele: (813) 223-5505

Fax: (813).257-0571 .
JDistasio@ForThePeople.com
JSherwood@ForThePeople.com

LCrouch@ForThePeople.com
Pro Hac Vice pending

 

10
